Citation Nr: 0904556	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board notes that during the pendency of this appeal, the 
veteran relocated; thus the appeal is now under the 
jurisdiction of the Houston, Texas RO.

Subsequently, in an August 2008 rating decision, a 10 percent 
rating was assigned, effective November 2, 2005, based on 
clear and unmistakable error (CUE) in the January 2006 rating 
decision.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 10 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to a higher 
rating, the matter remains before the Board for appellate 
review.

In his July 2006 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  In an October 2008 deferred rating 
decision, the RO noted that the veteran instead requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  However, in a December 2008 statement, the veteran 
requested that his hearing be cancelled.  No further 
communication has been received from the veteran with regard 
to a hearing.  Therefore, the veteran's request for a hearing 
on his appeal is considered withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran, at worst, has Level VI hearing in his left 
ear and Level III hearing in his right ear.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a July 2008 letter notified the veteran of the 
above criteria.  However, this letter was not received prior 
to the initial adjudication by the AOJ in January 2006.  (The 
Board notes that prior to the initial adjudication by the 
AOJ, a November 2005 letter notified the veteran that he must 
submit evidence that his service-connected bilateral hearing 
loss had increased in severity and advised him of the types 
of medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the veteran's employment and daily 
life, that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, or to the 
diagnostic criteria for establishing a higher rating for his 
service connected bilateral hearing loss). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 128 S. Ct. 2935 (U.S. June 16, 2008) (No. 07- 
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, in this case, the Board finds that the notice error 
did not affect the essential fairness of the adjudication.  
The Board observes that a June 2006 statement of the case 
(SOC) provided the veteran with the relevant diagnostic 
criteria for establishing a higher rating for his service-
connected bilateral hearing loss, and that subsequently, in 
August 2008, a supplemental statement of the case (SSOC) was 
issued.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  The veteran was also afforded a VA 
examination in December 2005 and in August 2008 in connection 
with this claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness. 

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his bilateral ear hearing loss under 38 C.F.R. 
§§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the 
veteran was afforded a VA examination in December 2005.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
60
LEFT
40
55
65
80
85

The veteran's average pure tone threshold was 45 decibels in 
his right ear and 71 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 84 percent in the left ear.  The 
results of the December 2005 VA examination correspond to 
Level I hearing for the right ear and Level III hearing for 
the left ear in Table VI.  38 C.F.R. § 4.85(f).  When those 
values are applied to Table VII, a noncompensable rating is 
assigned.  38 C.F.R. § 4.85. 
However, pursuant to 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  In this case, Table VIa provides for 
Level II hearing for the right ear and Level VI for the left 
ear.  Thus, a 10 percent evaluation is derived from Table VII 
pursuant to the criteria listed in 38 C.F.R. § 4.86(a).  

The veteran was afforded an additional VA examination in 
August 2008.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
65
70
LEFT
40
55
70
85
95

The veteran's average pure tone threshold was 55 decibels in 
his right ear and 76 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 82 percent in the left ear.  The 
results of the August 2008 VA examination correspond to Level 
II hearing for the right ear and Level V hearing for the left 
ear in Table VI.  38 C.F.R. § 4.85(f).  When those values are 
applied to Table VII, a 10 rating is assigned.  38 C.F.R. 
§ 4.85. 

The Board has also considered whether an increased evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. 
§ 4.86.  At the time of the August 2008 VA examination, the 
veteran's disability did not meet the requirements for an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. 
§ 4.86.  In this regard, Table VIa provides for Level III 
hearing for the right ear and Level VI for the left ear.  
Thus, a 10 percent evaluation is also derived from Table VII 
pursuant to the criteria listed in 38 C.F.R. § 4.86.  

Thus, it is apparent that the currently assigned 10 percent 
disability evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although 
the veteran contends that his bilateral hearing loss is more 
severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for bilateral 
hearing loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service- 
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  In this regard, the evidence of record does not 
indicate, nor does the veteran contend, that he had marked 
interference with employment or his daily life due solely to 
his service- connected bilateral hearing loss.  Cf. Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the 
Board finds that the rating criteria to evaluate bilateral 
hearing loss reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


